Citation Nr: 1543440	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to October 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In March 2011, as part of his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) via videoconference, in person at the Board offices in Washington, D.C. and at the RO (Travel Board hearing).  In September 2011, the Veteran's representative clarified that the Veteran desired a Travel Board hearing.  By letter dated in July 2013, the RO notified the Veteran that he was being placed on a waiting list of persons wanting to appear for an in-person "Travel Board" hearing, and provided him with the alternate option of having a videoconference hearing instead.  The July 2013 letter was returned as undeliverable.  Then, the RO in an August 2013 letter notified the Veteran that he was scheduled for a videoconference hearing in October 2013.  That letter was not returned as undeliverable.  The Veteran did not appear for the October 2013 hearing, nor did he appear for a subsequently scheduled videoconference hearing in December 2013 (although it appears he may not have been notified of this hearing). 

As will be discussed in greater detail below, the Board finds that the claim should be considered on a de novo basis due to the submission of relevant service personnel records during the pendency of the current appeal.  38 C.F.R. § 3.156(c).  Seeing as how the claim was developed and certified on the basis of whether new and material evidence has been received, the Board retained the new and material characterization with regards to the initial jurisdictional issue, but only for the purposes of the title page.  However, as the service personnel records that were received after the final Board decision in January 2006 require reconsideration of the merits of this claim, the Board also lists the claim to be reconsidered separately on the title page. 

The issue of whether the Veteran is entitled to service connection on the merits for an acquired psychiatric disorder, to include bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  In a decision in January 2006, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder.  

2.  The additional evidence presented since the Board decision in January 2006 includes service personnel records that detail instances of the Veteran being counseled for disciplinary issues and reference mental health evaluations not before the Board when it made its prior decision in January 2006; these relevant personnel records that have been added to the file require further reconsideration of the claim. 

3.  The Veteran's representative in September 2011 notified the Board that the Veteran desired a Travel Board hearing.  The Veteran has never subsequently indicated that he desired any other type of hearing other than a Travel Board hearing. 


CONCLUSION OF LAW

As relevant service personnel records were received subsequent to January 2006, the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, should be reconsidered.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(c) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As discussed previously, the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, is certified as an application to reopen on the basis of new and material evidence.  In light of the Board's determination that the issue of whether the Veteran's entitlement to service connection is to be reconsidered on the merits, and in recognition of the fact that this is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

In a decision in January 2006, the Board denied service connection for an acquired psychiatric disorder, on the basis that the competent medical evidence of record did not indicate that the Veteran's currently diagnosed psychiatric disorder was causally related to his period of military service.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims.  Therefore, the Board decision in January 2006 is final by operation of law.  See 38 U.S.C.A. § 7104(b). 
The Board decision in January 2006 may only be reopened on the basis of the Veteran's submission of new and material evidence.  38 U.S.C.A. § 5108.  

"New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In addition to the above provision, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claim file relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (outlined above and providing a definition of new and material evidence).  Service department records are considered relevant if they are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i). 

The Veteran filed his claim in June 2009 which led to this current reconsideration.    At the time of the Board decision in January 2006, service treatment records had been associated with the claim file, including a report of medical history prepared by the Veteran in September 1977 in which he stated that he experienced depression secondary to "family financial obligations."  In addition, various statements from the Veteran were of record in which he asserted that he experienced symptoms of his disorder during service and that these symptoms were exacerbated by the rigors of his service in the military.  Finally, VA outpatient records were included with the claim file documenting the Veteran's diagnosis of bipolar disorder and his subsequent treatment at various VA Medical Centers (VAMCs).  After considering this evidence, the Veteran's acquired psychiatric disorder claim was denied by the Board on the grounds that the preponderance of the evidence of record demonstrated that his current psychiatric disorder did not initially manifest itself during service.

Following submission of the Veteran's current claim, VA obtained service personnel records in October 2010 which document a pattern of disciplinary actions taken against him during his time in service.  Included with these records is a Bar to Reenlistment Certificate dated in July 1977 which details counseling efforts taken to assist the Veteran and states that the Veteran "has claimed repeatedly that he suffers from emotional disorders as a result of military service..."  These service personnel records, documenting as they do behavioral difficulties and repeated complaints of suffering from emotional disorders during service, raise the possibility that the Veteran manifested symptoms of an acquired psychiatric disorder during service that went undiagnosed.  The Board finds that this evidence, which existed at the time of the original denial but was not on file when the claim was originally decided, is directly relevant to the claim on appeal.  Accordingly, the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, should be reconsidered.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015). 

ORDER

The appeal to reconsider the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, is granted; to this extent only, the claim is allowed. 
REMAND

In his substantive appeal filed in March 2011, the Veteran indicated that he desired a hearing before a VLJ via videoconference, in person at the Board offices in Washington, D.C., and at the RO in the form of a Travel Board hearing.  In September 2011, the Veteran's representative clarified that the Veteran desired a Travel Board hearing.  By letter dated in July 2013, the RO notified the Veteran that he was being placed on a waiting list of persons wanting to appear for an in-person Travel Board hearing, and provided him with the alternate option of having a videoconference hearing instead.  The July 2013 letter was returned as undeliverable.  Then, the RO in an August 2013 letter notified the Veteran that he was scheduled for a videoconference hearing in October 2013.  That letter was not returned as undeliverable.  The Veteran did not appear for the October 2013 hearing, nor did he appear for a subsequently scheduled videoconference hearing in December 2013 (although it appears he may not have been notified of this hearing).  

The Veteran has never indicated that he ever desired any type of hearing before a VLJ other than a Travel Board hearing at his local RO.  The Board therefore finds that the Veteran's appeal must be remanded in order to allow the Veteran to be scheduled for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing before a VLJ at the RO, in accordance with applicable procedures.  Notice should be sent to the Veteran as required. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


